UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GLENN FULLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00599-CCB-1)


Submitted:   June 17, 2011                 Decided:   June 28, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Clinton J. Fuchs, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael        Glenn     Fuller     appeals    his        conviction     for

possessing a firearm after a felony conviction, in violation of

18 U.S.C. § 922(g)(1) (2006).                  On appeal, Fuller argues that the

district court erred by excluding as irrelevant evidence of his

intoxication       and        by     instructing      the    jury        that    voluntary

intoxication is not a defense to a § 922(g)(1) offense.                             He also

asserts that the firearm’s manufacture in another state did not

establish a sufficient interstate commerce nexus.                         We affirm.

               Fuller first asserts that the district court erred by

excluding as irrelevant expert testimony regarding intoxication

because such testimony would have rebutted the knowing element

of the offense.          Federal courts have recognized that possession

of   a   firearm    after       a     felony   conviction     is     a    general    intent

crime.     See, e.g., United States v. Moran, 503 F.3d 1135, 1144

n.6 (10th Cir. 2007); United States v. Brown, 367 F.3d 549, 556

(6th Cir. 2004).              Because voluntary intoxication is a defense

only to specific intent crimes, courts agree that the defense

does     not   apply     to    the     general     intent    crime       in   § 922(g)(1).

United States v. Williams, 403 F.3d 1188, 1194 (10th Cir. 2005)

(citing cases).

               Our review of the record leads us to conclude that the

proposed testimony from the defense expert regarding the effect

of intoxication on a defendant’s mental state was not relevant

                                               2
to whether Fuller knowingly possessed the firearm. 1                 See Fed. R.

Evid.    401    (defining   relevant    evidence).       Thus,   the    district

court did not abuse its discretion by excluding that testimony.

See Fed. R. Evid. 402 (“Evidence which is not relevant is not

admissible.”); United States v. Myers, 589 F.3d 117, 123 (4th

Cir. 2010) (stating standard of review).

               Next,   Fuller    claims     that   the    district       court’s

instruction       regarding     the    unavailability      of    a     voluntary

intoxication defense to a § 922(g)(1) offense was not a correct

statement of the law. 2

          A refusal to give a requested theory of defense
     instructions   is  reversible   error   only   if   the
     instruction (1) was correct, (2) was not substantially
     covered by the court’s charge to the jury, and (3)
     dealt with some point in the trial so important that
     the   failure   to  give  the   requested   instruction
     seriously impaired the defendant’s ability to conduct
     his defense.


     1
       Although Fuller claims that his extreme intoxication could
render physical possession unknowing so that a defense could
exist “if the defendant were comatose and the evidence indicated
someone dropped the gun in his lap,” United States v. Reed, 991
F.2d 399, 401 (7th Cir. 1993), the facts of his case do not fall
within that limited exception.
     2
       Fuller notes that one circuit court has held that proof of
constructive possession requires specific intent.     See United
States v. Newsom, 452 F.3d 593, 606 (6th Cir. 2006).     However,
no other circuit has adopted that approach.     United States v.
King, 632 F.3d 646, 654 n.7 (10th Cir. 2011); see United States
v. Scott, 424 F.3d 431, 435 (4th Cir. 2005) (stating that there
is no “distinction between actual and constructive possession
insofar as the intent requirement is concerned”).



                                        3
United States v. Green, 599 F.3d 360, 378 (4th Cir.), cert.

denied,     131        S.     Ct.     271    (2010)     (internal       quotation      marks

omitted).         Because       voluntary       intoxication       is    no     defense   to

knowing    possession          of     a    firearm,    Fuller’s   proposed       voluntary

intoxication instruction was not a correct statement of the law.

We therefore conclude that the district court did not abuse its

discretion in refusing to give the requested instruction.                                 See

id. at 377 (stating standard of review).

            Finally,           Fuller        asserts     that,     absent       additional

evidence, the fact that the firearm had traveled in interstate

commerce at some point did not establish a sufficient nexus,

rendering    the        evidence          insufficient    on    that    element     of    the

offense.     Fuller’s counsel admits, however, that this claim is

foreclosed        by        circuit       precedent.       See    United        States    v.

Gallimore, 247 F.3d 134, 138 (4th Cir. 2001).

            Accordingly, we affirm the district court’s judgment.

We   dispense      with       oral     argument       because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                                4